DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itadani (US 20180112711).
Regarding claim 1, Itadani discloses a seal assembly for a gas turbine engine (abstract describes the structure being used in a rotary component and this limitation is set forth in the preamble and not described in the main body, meaning the seal does not have to be explicitly shown in a gas turbine engine) a seal comprising a carbon material (Figure 2, items 5 and 10 show a stationary seal with a carbon film. See Par. 0038) a seal seat positioned for rotation relative to the seal, wherein the seal and the seal seat each have a sealing surface which together define a sliding seal (Figure 2, item 3 shows a seal seat and paragraph 0035 describes the seal and further comprising a carbon film on the sealing surface of the seal seat (Figure 2, item 10 and paragraph 0038).
Regarding claim 4, Itadani discloses the carbon film is doped with a carbide-forming metal to increase wear resistance (Par. 0034 describes that the DLC film can contain silicon carbide).
Regarding claim 5, Itadani discloses the carbide-forming metal is selected from the group consisting of tungsten, silicon, chromium, molybdenum, and combinations thereof (Par. 0034 describes that the DLC film can contain silicon carbide).
Regarding claim 6, Itadani discloses the carbide-forming metal is selected from the group consisting of tungsten, silicon, and combinations thereof (Par. 0034 describes that the DLC film can contain silicon carbide).
Regarding claim 10, Itadani discloses positioning a seal (Figure 2, item 5) relative to a seal seat (Figure 2, item 3), wherein the seal comprises a carbon material (Figure 2, item 10; paragraph 0038) and the seal seat is positioned for rotation relative to the seal (Paragraph 0029 and Figure 2, items 1-3) wherein the seal and the seal seat each have a sealing surface which together define the sliding seal (paragraph 0035 describes the seal structures forming a sliding seal) and depositing a carbon film on the sealing surface of the seal seat (Figure 2, item 10l paragraph 0038).
Regarding claim 11, Itadani discloses the depositing step is carried out before the positioning step (Paragraph 0040 describes that the CVD method of forming the carbon film is done in a treatment chamber, meaning it is performed before assembly of the system).
Regarding claim 12, Itadani discloses the step of rotating the seal seat relative to the seal whereby a carbon transfer film is deposited from the seal over the carbon film on the seal seat (Paragraph 0014 describes the rotation and the seals being in direct contact. Since both surfaces have a carbon film and both rub against each other, some carbon seal is naturally worn off from one of the structures to the other, which meets the claim limitations).
Regarding claim 13, Itadani discloses the carbon film is applied to the sealing surface of the seal seat by physical vapor deposition (Paragraph 0067 describes that the carbon can be formed by PVD instead of CVD).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itadani (US 20180112711) in view of Lin (US 20040031625).
Regarding claim 2, Itadani discloses the limitations of claim 1 as set forth in the above 102 rejection and that the carbon film is a DLC coating (par. 0037). However, it does not explicitly disclose the sp2 or sp3 content. Itadani and Lin are analogous prior art because both use DLC coatings for sealing and lubrication of a rotary item. Lin teaches that DLC coatings have a mixture of sp2 and sp3 bonds (Paragraph 0008) and that the proportions of sp2 and sp3 
Regarding claim 3, Itadani in view of Lin teaches that the carbon film has a thickness of between 100 and 200 nm (Paragraph 0057 describes that the film thickness can be 174 nm).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itadani (US 20180112711) in view of Woydt (US 20040042697).
Regarding claim 7, Itadani discloses the limitations of claim 7 as set forth in the above 102 rejection. However, Itadani does not explicitly disclose that the seal comprises electrographitic grade carbon. Itadani and Woydt are analogous prior art because both describe carbon materials to be used for sliding seals. Woydt teaches that electrographitic carbon can be used for sliding elements and film transfer film lubrication (Par. 0004 and 0011). Because both structures describe carbon materials to be used for sliding elements the electrographitic carbon described in Woydt would provide predictable results in the system of Itadani. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include electrographitic carbon as the carbon in the film of Itadani because simple substitution of one known element for another to obtain predictable results is obvious. See MPEP 2143(I)(B).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itadani (US 20180112711).
Regarding claim 8, Itadani discloses the limitations of claim 1 but does not explicitly disclose that the sealing surface of the seal and the sealing surface of the seal seat have a coefficient of friction of less than 0.1. Itadani paragraph 0034 describes that the DLC film is intended to decrease the friction coefficient of the seal (paragraph 0034) which would provide the best sliding and smoothness and least wear on the system. Because the DLC film is intended to minimize the friction coefficient and the friction coefficient improves the sliding of the seal, the friction coefficient is a result effective variable dependent on the material structure that provides the result of reduced wear and improved smoothness. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide properties to have the coefficient of friction less than 0.1, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Itadani (US 20180112711) or, in the alternative, under 35 U.S.C. 103 as obvious over Itadani (US 20180112711) in view of Nagasaka (US 20090060408).
Regarding claim 9, Itadani discloses the limitations of claim 1 along with a rotational element (Figure 2, items 1-2) and a stationary seal carrier (Figure 2, item 4) wherein the seal is carried by the seal carrier (Figure 2, item 5) and the seal seat is mounted on the rotational element (Figure 2, item 3). Because the requirement for a gas turbine engine is only in the preamble and is not in the body of the claim it is not required to be disclosed by the prior art. 
Itadani and Nagasaka are analogous prior art because both describe seal structures for rotary elements using DLC coatings. Nagasaka describes a seal structure with a DLC coating that can be used in a gas turbine engine (par. 0002). Because Itadani describes the seal used on a rotary component but does not specifically say what type of rotary machine the seal structure is used in one of ordinary skill in the art would have to choose a machine to use it in. Further because Nagasaka describes a DLC coated seal, the seal structure of Itadani would provide predictable results in a gas turbine as describe in Nagasaka. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the seal of Itadani in the gas turbine of Nagasaka because combining prior art elements according to known methods is obvious with predictable results. See MPEP 2143(I)(A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892. Cited prior art shows differing sliding seal structures and various DLC coatings and materials.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C RIBADENEYRA whose telephone number is (469)295-9164. The examiner can normally be reached Mon-Fri 9:00-5:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE C RIBADENEYRA/            Examiner, Art Unit 3745                                                                                                                                                                                            

/J. Todd Newton, Esq./            Primary Examiner, Art Unit 3745